Citation Nr: 1047075	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  03-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected systemic lupus erythematosus with 
glomerulonephritis and hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2002, March 2004 and October 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied the benefit 
sought on appeal.  The Veteran appealed those decisions and the 
case has been referred to the Board for appellate review.  

The issues of entitlement to ratings in excess of 10 
percent for the Veteran's service-connected left and right 
hip disabilities have been raised by the record in an 
August 2010 statement from the Veteran, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for 
the Veteran's service-connected left knee disorder and 
entitlement to service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2010 the Veteran indicated that he wished to withdraw 
his appeal concerning the issue of entitlement to a rating in 
excess of 30 percent for service-connected systemic lupus 
erythematosus with glomerulonephritis and hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to a rating in excess of 
30 percent for service-connected systemic lupus erythematosus 
with glomerulonephritis and hypertension.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.2020, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for systemic lupus 
erythematosus was first granted in a June 2002 rating decision.  
At that time a rating of 10 percent was assigned effective from 
March 17, 2000.  The Veteran submitted a Notice of Disagreement 
(NOD) with that rating decision in May 2003.  A Statement of the 
Case (SOC) was issued in July 2003 and the Veteran filed a 
Substantive Appeal (VA Form 9) in August 2003.  In March 2004 
another rating decision continued that 10 percent rating.  

In January 2009 the Veteran was afforded a hearing before a 
Veterans Law Judge and in May 2009 the Board remanded the 
Veteran's claim for further development.  Based on that 
development the RO granted entitlement to a rating of 30 percent, 
effective from May 17, 2000.  In an August 2010 statement the 
Veteran indicated his satisfaction with that rating.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific errors of fact or law in the determination 
being appeal.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal concerning an 
increased rating for his service-connected systemic lupus 
erythematosus with glomerulonephritis and hypertension.  
Accordingly, the Board does not have jurisdiction to review this 
issue and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 30 percent for the Veteran's service-connected systemic 
lupus erythematosus, with glomerulonephritis and hypertension, is 
dismissed. 


REMAND

The Veteran has also claimed entitlement to service connection 
for bilateral hearing loss and tinnitus and entitlement to an 
initial rating in excess of 10 percent for his service-connected 
left knee disorder.  The Board finds that additional development 
is necessary with respect to these claims.  Accordingly, further 
appellant review will be deferred and these claims are remanded 
to the RO/AMC for further action as described below.

With regard to the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus the Board 
notes that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in February 1971.  An April 1971 rating 
decision denied entitlement to service connection for that 
condition.  In October 1980 the Veteran again claimed entitlement 
to service connection for bilateral hearing loss.  At that time 
he also claimed entitlement to service connection for tinnitus.  
Both claims were denied in a February 1981 rating decision.  In 
May 2003 the Veteran again claimed entitlement to service 
connection for bilateral hearing loss and tinnitus.  An October 
2007 rating decision denied entitlement to service connection.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
rating decision in November 2007.  A Statement of the Case (SOC) 
was issued in July 2010 and the Veteran filed a Substantive 
Appeal (VA Form 9) in August 2010.  

It appears from the record that development of the Veteran's 
service connection claim for bilateral hearing loss and tinnitus 
is ongoing at the RO.  During an October 2010 hearing before a 
Veterans Law Judge the Veteran's representative indicated that RO 
action was pending on those issues.   

With regard to the Veteran's claim for an initial rating in 
excess of 10 percent for his service-connected left knee 
disorder, the Board notes that the Veteran has argued that the 
current evaluation assigned for that condition does not 
accurately reflect the severity of that disability.  
Specifically, the Board notes that the Veteran's representative 
has stated that instability of that knee warrants a separate 
compensable rating.  The Veteran's most recent VA examination for 
August 2009 does not indicate that there was any evidence of 
instability, but  that examination does not indicate what testing 
was done to determine if the knee is unstable.  In addition, 
during his October 2010 hearing before a Veterans Law Judge the 
Veteran reported symptomatology significantly worse than 
indicated on the August 2009 VA examination, conducted more than 
a year ago.  Ongoing treatment, including physical therapy and 
rehabilitation, was also indicated.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his left knee disorder results in significant 
limitations not indicated by the Veteran's earlier examination, 
and because the evidence of record indicates the possibility of a 
worsening of that condition, the Board finds that a new 
examination is necessary to reach a decision on the Veteran's 
claim. 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records, as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the disabilities at issue in this 
remand.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should then review the 
Veteran's claims for entitlement to service 
connection for bilateral hearing loss and 
tinnitus, to include the contentions in the 
Veteran's substantive appeal.  Any indicated 
and appropriate action should be taken.   

3.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
severity of his left knee disorder.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished, including range of motion 
studies.  The examiner is requested to review 
all pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail, including range of motion studies and 
tests for instability of the knee.  The 
examiner should also address the DeLuca 
criteria and indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the examiner finds that there is 
additional limitation of motion due to flare-
ups, fatigability or incoordination, the 
extent of such limitation of motion should be 
stated in degrees.  Notation should also be 
made as to the degree of functional 
impairment attributable to the Veteran's knee 
disabilities.  Any deformity and the extent 
therein should also be documented.  A clear 
rationale for all opinions expressed would be 
helpful and a discussion of the facts and 
principles involved would be of consideration 
assistance to the Board.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


